Exhibit 99.4 LOAN AND SECURITY AGREEMENT Dated as of January 16, 2014 by and between U-SWIRL, INC. and ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. This LOAN AND SECURITY AGREEMENT (this “ Agreement ”) is entered into as of January 16, 2014, by and between ROCKY MOUNTAIN CHOCOLATE FACTORY, INC., a Colorado corporation (“ Lender ”), and U-SWIRL, INC., a Nevada corporation (“ Borrower ”). RECITALS WHEREAS , Borrower desires to obtain a loan from Lender for up to an aggregate principal amount of $7,750,000; and WHEREAS , Lender is willing to extend such loan to Borrower on the terms and conditions herein set forth. NOW, THEREFORE , Lender and Borrower agree as follows: 1. DEFINITIONS AND CONSTRUCTION . Definitions . As used in this Agreement, all capitalized terms shall have the definitions set forth on Exhibit A . Any term used in the Code and not defined herein shall have the meaning given to the term in the Code. Accounting Terms . Any accounting term not specifically defined on Exhibit A shall be construed in accordance with GAAP and all calculations shall be made in accordance with GAAP. 2. LOANS . Loan Commitment . Subject to the terms and conditions of this Agreement, including satisfaction of the conditions set forth in Section 3.1 on the Closing Date, Lender shall make a loan available to Borrower in the amount of up to an aggregate principal amount of $7,750,000 (the “ Loan Commitment ”). On the Closing Date, Borrower shall execute and deliver to Lender a note in the form of Exhibit B hereto (the “ Note ”) to evidence the Loans up to the Loan Commitment made by Lender to Borrower hereunder. The Loans shall mature on the Maturity Date and shall be repaid (subject to mandatory prepayments required by Section 2.11 hereof, voluntary prepayment pursuant to Section 2.9 hereof, optional redemption pursuant to Section 2.10 hereof, or acceleration) on the Maturity Date, together with all outstanding principal, accrued interest and other fees and charges hereunder or under any of the Loan Documents. Loans . Subject to the terms and conditions hereof and relying upon the representations and warranties herein set forth, Lender agrees to make Loans to Borrower from time to time on or after the date hereof to the Maturity Day; provided that after giving effect to each such Loan, the aggregate amount of Loans shall not exceed the Loan Commitment. To request a Loan, Borrower shall notify Lender of such request in writing not later than 12:00p.m., Mountain Standard time, three (3)Business Days before the date of the proposed Loan (the “ Loan Request ”). Each Loan Request shall specify the following information: (i) the aggregate amount of the requested Loan; (ii) the date of such Loan, which shall be a Business Day; and (iii) the purpose of such Loan. Lender shall not be obligated to provide a Loan if the purpose of such Loan is not in accordance with the uses of the Loans as set forth in Section 2.13 as determined by Lender in the reasonable exercise of its sole discretion. Principal . All principal payments on the Loans shall be made in cash, shares of Preferred Stock or a combination thereof, at the option of Lender. Subject to Sections 2.14(d) and (e) below, the number of shares of Preferred Stock issued pursuant to this Section 2.3 shall be determined by dividing the amount of principal due by the Principal Conversion Price (rounded up to the next whole share). Interest . Borrower shall pay interest on the unpaid principal balance of the Loans from time to time outstanding at a rate per annum equal to nine percent (9%). Interest shall accrue quarterly in arrears on the last Business Day of each applicable fiscal quarter, and shall be payable as set forth in Section 2.1 . Interest shall be payable in cash, shares of Preferred Stock or a combination thereof, at the option of Lender. Subject to Sections 2.5 , 2.14(d) and 2.14(e) below, the number of shares of Preferred Stock issued pursuant to this Section 2.4 shall be determined by dividing the amount of interest due by the Interest Conversion Price (rounded up to the next whole share). For the avoidance of doubt, interest shall be payable and accrue only on the outstanding principal balance of the Loans; interest shall not be payable or accrue on any accrued interest, the Undrawn Commitment Fee, the Origination Fee or any other fees. Default Interest Rate . During the continuance of an Event of Default, all Obligations, including without limitation, overdue principal and, to the fullest extent permitted by applicable law, overdue interest in respect of the Loans and any overdue amount payable hereunder shall, in each case, bear interest at a rate per annum equal to fifteen percent (15%) (the “ Default Rate ”). Interest which accrues under this Section 2.5 shall be payable in the same manner as set forth in Section 2.4 . Computation of Interest, Etc. All computations of interest hereunder and under the Loans shall be made on the basis of a three hundred sixty (360) day year, composed of twelve thirty-day months, and the actual number of days elapsed. The outstanding balance of the Loans as reflected on Lender’s records from time to time shall be considered correct and binding on Borrower and Lender (absent manifest error). Undrawn Commitment Fee . Accruing from the Closing Date until the Maturity Date, Borrower shall pay Lender a monthly undrawn commitment fee (the “ Undrawn Commitment Fee ”) equal to 0.10% multiplied by the average daily difference between the Loan Commitment and the aggregate of outstanding Loans. The Undrawn Commitment Fee shall accrue quarterly on the last day of each applicable fiscal quarter, and shall be payable as set forth in Section 2.1 . The Undrawn Commitment Fee shall be payable in cash, shares of Preferred Stock or a combination thereof, at the option of Lender. Subject to Section 2.14(d) below, the number of shares of Preferred Stock issued pursuant to this Section 2.7 shall be determined by dividing the amount of the Undrawn Commitment Fee by the Interest Conversion Price (rounded up to the next whole share). Origination Fee . On the Closing Date, Borrower shall pay lender an origination fee (the “ Origination Fee ”) in an amount equal to 7% of the Loan Commitment. The Origination Fee shall accrue to the Loans and shall be payable as set forth in Section 2.1 . The Origination Fee shall be payable in cash, shares of Preferred Stock or a combination thereof, at the option of Lender. Subject to Section 2.14(d) below, the number of shares of Preferred Stock issued pursuant to this Section 2.8 shall be determined by dividing the amount of the Origination Fee by the Interest Conversion Price (rounded up to the next whole share). Voluntary Prepayment . At any time prior to the Maturity Date, Borrower may, at its option, without penalty, prepay up to $2,100,000 of the outstanding Obligations in cash from proceeds raised from the following sources: (i) receipt of $1,500,000 from advances on rebates from Dannon/Yocream, and (ii) cash from the exercise of outstanding stock options and warrants of Borrower. Optional Redemption . At any time after the one year anniversary of the Closing Date, Borrower may redeem in cash, shares of Preferred Stock or a combination thereof, at the option of Lender, the outstanding Obligations at a rate of 108% of all of the outstanding Obligations at such time, provided that Borrower must redeem all of the outstanding Obligations in a single transaction. The number of shares of Preferred Stock issued pursuant to this Section 2.10 shall be determined in the same manner as set forth in Sections 2.3. 2.4, 2.7 and above for the outstanding principal, interest, and fees, as applicable, constituting the Obligations being redeemed under this Section 2.10 . Mandatory Prepayment . Upon the occurrence of (i) subject to Section 7.1 , the receipt of the proceeds from the Disposition of any assets of any Loan Party, (ii) subject to Section 7.9 , the consummation of the issuance of any Equity Interests of any Loan Party (but excluding any Equity Interests issued in connection with the exercise of stock options or warrants to the extent permitted by this Agreement), (iii) subject to Section 7.9 , the consummation of the issuance of debt securities of any Loan Party, or (iv) the receipt of any Insurance Proceeds by or on behalf of any Loan Party, other than Insurance Proceeds received in connection with any casualty that are redeployed, within thirty (30) days of receipt thereof (“ Reinvestment Period ”), to replace or repair the property that was the subject of such casualty, the Loan Parties shall make a mandatory prepayment of the Loans in an amount equal to 100% of the Net Cash Proceeds received (x) in the case of clauses (i), (ii), and (iii) above within five (5) Business Days upon the receipt of such Net Cash proceeds and (y) in the case of clause (iv) above within five (5) Business Days after the Reinvestment Period ends. Nothing contained in this Section 2.11 shall not be deemed to be implied consent to any such sale or equity or debt issuance otherwise prohibited by the terms of this Agreement Method, Timing and Application of Payments . All payments shall be made by Borrower to Lender at Lender’s address set forth in Section 10 hereof or such other place as Lender may from time to time specify in writing, and in the case of a cash payment, in lawful currency of the United States of America in immediately available funds without counterclaim or setoff and free and clear of, and without any deduction or withholding for, any taxes or other payments. Use of Proceeds . Borrower may use the proceeds of the Loans solely for the following purposes: (i) up to $6,650,000 to pay the purchase price for acquisitions of frozen yogurt businesses; (ii) up to $600,000 for the earnout payments payable pursuant to the acquisition of the Yogurtini business; and (iii) up to $500,000 for miscellaneous fees, expenses and other costs (including any expenses by Lender) associated with any of the acquisitions specified in clause (i) above. Conversion . (a) Voluntary Conversion.
